          Case 1:16-cr-00809-VM Document 601 Filed 07/07/21 Page 1 of 1




                                  WL | Wright Law
                                        ATTORNEY AT LAW                                      7/8/2021


                           305 BROADWAY, SUITE 1001,
                               NEW YORK, NY 10007
                  OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463
                                       www.wrightlaw.nyc

                                                       July 5, 2021

By ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                               Re: United States v. Randy Torres, et al
                               Criminal Docket No. 16-809 (VM)

Dear Judge Marrero:

        The undersigned represent Charles Ventura in the above referenced matter. Mr. Ventura and
co-defendants, Randy Torres and Walston Owen, are scheduled to be sentenced on July 30, 2021.
On behalf of all defense counsel and with the consent of the three defendants, we respectfully
request a 30 day adjournment of the sentencing date (defense counsel is unavailable on: August 20,
August 25 and September 3). The nature of the convictions requires an in-person sentencing
hearing.

         Public health concerns and jail restrictions related to Covid-19 have hindered meetings with
clients and delayed the gathering of records necessary for the sentencing. Now that many of those
Covid-19 restrictions have eased the defense is confident a 30 day adjournment is sufficient time to
proceed with sentencing.

       We have discussed this request with the government and it graciously consents to a 30 day
adjournment of the sentencing date. Though, to be sure the government would like the sentencing
to proceed at the earliest possible date and prefers a date in late August.

Dated: New York New York

 The request is granted. The sentencing of defendants
 Charles Ventura, Randy Torres, and Walston Owen
 currently scheduled for 7/30/21 is hereby adjourned
 until 9/17/21 at 1:00 p.m.




  7/8/2021
